Title: Thomas Jefferson to Pierre Samuel Du Pont de Nemours, 15 May 1815
From: Jefferson, Thomas
To: Du Pont de Nemours, Pierre Samuel


          My dear friend

Monticello.
May 15.
15
          The
newspapers tell us you are
arrived in the US. I congratulate my country on this
as a manifestation that you consider
the
it’s civil advantages
of our country as more
than equivalent to the physical comforts and social delights of
a
country which possesses both in the highest degree of any one on earth.
you despair of
your
country, and so do I. a military despotism is now fixed upon it
permanently, especially if the
son of the
tyrant should
have virtues and talents. what a treat would it be to me, to be with you, and
to learn from you all the intrigues, apostacies and treacheries which have
produced this last death’s blow to the hopes of
France. for altho’ not in the will, there was in the
imbecility of the
Bourbons a foundation of hope that the
patriots of France might obtain a moderate representative government.
here you will find rejoicings on this event,
and by a strange
qui pro quo not by the party hostile to liberty, but by
that a strange qui pro
quo it’s zealous friends. in this they see nothing but the scourge
reproduced for the back of England. they do not permit themselves to see in it
the blast of all the hopes of mankind, and that however it may jeopardize
England, it gives
to her self-defence the lie lying
appearance of countenance again of being the sole champion
of the rights of man, to which, in all other nations she is most adverse.
I wrote to you on the
28th of February,
by a
mr Ticknor, then proposing to sail for
France: but the conclusion of peace induced him to go
first to England. I hope he will keep my letter out of the post
offices of France; for it was not written for the inspection of those
now in power; You will now be a witness of our deplorable ignorance in finance
and political economy generally. I mentioned in my letter of Feb. that I was
endeavoring to get your memoir on that subject printed. I have not yet
succeeded: I am just setting out to a
distant
possession of mine and shall be absent three weeks.
God bless you.
          Th:
Jefferson
        